DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 6/7/2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-15 and 17-20 are pending.
Claim 16 is cancelled.
Claims 1, 4, 9, 12, and 14 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) in view of Ota (JP-2004-296553, using the attached machine translation).
Regarding claim 1, Park teaches a system (Col. 4, Line 36 and Fig. 2, wafer edge apparatus #100), comprising: 
a showerhead (see annotated Fig. 2 below, entirety of structures inside the drawn area, where gas is supplied via #224 and #214), having a first stem portion (see below) and a head portion (Fig. 2, plate #150 dispensing gas from #224); 

    PNG
    media_image1.png
    363
    569
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

	a conducting structure (Fig. 2, upper insulator #180 with upper electrode #170) arranged above the head portion (Fig. 2, vertically above shielding plate #150) that projects outward from the first stem portion (see stem portion as above, is projecting radially outward from the stem portion); and
a plurality of dielectric layers (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) located between the head portion and a first surface of the conducting structure that faces the head portion (Fig. 2, shielding member #160 located above the upper surface of #150 and below the lower surface of #180, where the lower surface of #180 faces #150), wherein the plurality of dielectric layers includes (i) M dielectric layers that are vertically stacked adjacent to and above the head portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to and above the head portion/#150, as identified above) and (ii) P dielectric portions that encircle the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 encircle the stem portion, as above), and wherein M and P are integers greater than one (as set forth above, M = P = 2), 
wherein the plurality of dielectric layers defines: 
a first gap between the head portion and one of the plurality of dielectric layers (see Fig. 3, minute gap between #150 and #162), 
a second gap between adjacent ones of the plurality of dielectric layers (see Fig. 3, while rings #162, #164, #166, and #168 are shown directly adjacent, a minute gap still exists between them; additionally, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and 
a third gap between a last one of the plurality of dielectric layers and the first surface (see Figs. 3-4, gap between ring #168 and lower surface of #180).
 Application No. 16/267,932Page 2 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFD
To clarify the record, the Examiner interprets the preamble portion “for reducing parasitic plasma in a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). 

Further, the limitation “wherein the first surface and the head portion have different electrical potentials” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the electrode will depend on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the prior art is capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The first surface the head portion (see as set forth above) are capable of having different potentials, especially since the upper electrode #170 appears to be directly grounded via ground line #172.

Additionally, the limitation “wherein a number of the plurality of dielectric layers and sizes of the first gap, the second gap, and the third gap are configured to prevent parasitic plasma between the first surface and the head portion during the semiconductor process” is also construed as an intended use is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
	While the Park apparatus teaches a number of the plurality of dielectric layers and first, second, and third gaps between the first surface and the electrode, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. 
In interpreting the scope of the limitation above, the Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not explicitly teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
	As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 2, Park teaches wherein the conducting structure (Fig. 2, upper insulator #180 with upper electrode #170) is grounded (Fig. 2, upper electrode #170 connected to ground line #172).

Regarding claim 3, Park teaches barriers arranged between radially outer ends of the plurality of dielectric layers to prevent incursion of deposition precursor species between the plurality of dielectric layers (see annotated Fig. 3 below).

    PNG
    media_image3.png
    361
    393
    media_image3.png
    Greyscale

To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Park apparatus would be capable of performing the intended use since the rings, with the gaps as taught by Ota, face downward, deposition species would be prevented from incursion between the rings in the downward and sideways directions, which Park teaches is the primary function of said rings (Park – Abstract).

Regarding claim 4, Park teaches wherein relative diameters of each of the plurality of dielectric layers to one another decrease as a distance between a respective one of the plurality of dielectric layers and the head portion increases (see Park Fig. 3, if the rings are ordered in increasing distance away from plate #150: 168, 166, 164, 162, the relative diameters of each ring decrease, as 168 is the largest diameter and 162 is the smallest diameter ring). 

Regarding claim 5, Park teaches wherein each of the plurality of dielectric layers (see Park Figs. 3-4, #162, #164, #166, and #168) comprises a radially inner portion having a first thickness in an axial direction and a protruding portion that extends radially outwardly and has a second thickness in the axial direction (see as follows). 
The Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (each dielectric layer). Further, “an axial direction” is also extremely broad, as there are an infinite number of “axial directions”. As such, each dielectric layer (rings as taught by Park) can comprise an arbitrarily selected portion in a radially inner region, and an arbitrarily selected protrusion-shaped portion in an axial direction.

Regarding claim 6, Park teaches wherein a difference between the first thickness and the second thickness is equal to the second gap (see as follows).
As set forth in claim 5, the radially inner portion and protruding portion can be any arbitrary sub-division of each of the dielectric layers (rings, as taught by Park). The Examiner notes that Park teaches the width of each ring (thickness) may be about 5 mm (Park, C7, L55-57), and Ota teaches the spacings between the rings should be about 0.1-1.0 mm (Ota –pg. 6, lines 21-27). As such, there are any number of ways to arbitrarily draw a radially inner portion and a protruding portion of a 5 mm thick ring where “a difference between the first thickness and the second thickness” is equal to 0.1-1.0 mm.

Regarding claim 7, the entire claim is construed as an intended use of the system and is given weight to the extent that the prior art is capable of performing the intended use. Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Regarding claim 8, Park teaches a pedestal including a pedestal platen (C4, L37 and Fig. 2, chuck #120 supported by insulator #140) that supports a substrate (Fig. 2, supporting wafer W), wherein the pedestal platen is made of a non-conducting material (C5, L40: lower insulator #140 can include ceramic and quartz; and is labeled as an insulator, which is non-conducting).

Regarding claim 9, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. Park explicitly teaches wherein the conducting structure (Fig. 2, upper insulator #180 with upper electrode #170) is connected to RF ground (see Fig. 2, #170 connected to grounding wire #172). The head portion (plate #150) is capable of being connected to an RF bias if it was so desired (the Examiner notes the claim does not require a direct electrical connection as a positively recited feature).

Regarding claim 13, Park teaches wherein the conducting structure (Fig. 2, upper insulator #180 with upper electrode #170) comprises: a second stem portion (see as annotated below) arranged around the first stem portion (Figs. 2-3, in proximity to the first stem portion as above) and the P dielectric portions (Figs. 2-4, in proximity to shielding member rings #166 and #168); and a disk portion that projects radially outwardly (see below, horizontal direction is the radial direction) from the second stem portion (see below, disk portion has additional volume extending in the radial direction as compared to the second stem portion).

    PNG
    media_image4.png
    369
    588
    media_image4.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the conducting structure). Additionally, the word “around” is defined in Merriam-Webster dictionary as “on various sides”, “in any direction”, and “in or near one’s present place”, thus the second stem portion is arranged “around” the first stem portion, as previously set forth.

Regarding claim 14, Park teaches a showerhead system (Fig. 2, entirety) for a semiconductor process (C1, L36-39 and C9, L13: plasma process), comprising: 
a showerhead (see annotated Fig. 2 below, entirety of structures inside the drawn area, where gas is supplied via #224 and #214); 

    PNG
    media_image1.png
    363
    569
    media_image1.png
    Greyscale

a first surface (Figs. 2-3, lower surface of upper insulator #180) arranged above a head portion of the showerhead (see below, plate #150); and 

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

Application No. 16/267,932Page 4 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa dielectric structure (C6, L10 and Figs. 3-4, rings #162, #164, #166, #168 of shielding members #160; C7, L54: shielding members can include ceramic, quartz, and the like- where quartz/silica is a well-known dielectric material) that includes a plurality of spaced dielectric layers (see Figs. 3-4, rings #162, #164, #166, #168) vertically stacked above the head portion of the showerhead (see annotated Fig. 2 below, rings arranged above the plate #150) between the first surface and the showerhead (see Figs. 3-4, arranged between the bottom surface of #180 and top surface of #150),
wherein the plurality of spaced dielectric layers encircles a first stem portion of the showerhead (see above, rings #162, 164, 166, 168 encircle the stem portion, as identified).

To clarify the record, the Examiner interprets the preamble portion “for a semiconductor process” as an intended use of the “system”. The courts have held that a preamble that recites an intended use of the apparatus is of no significance to claim construction. See MPEP 2111.02(II) and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Park teaches wherein the apparatus is capable of being used for a PECVD process (C1, L36-39 and C9, L13: plasma).

Further, the limitation “the first surface having a different electrical potential than the showerhead” is interpreted as an intended use of the apparatus, since the electrical potentials of the first surface and the showerhead will depend on the operational state of the device. As such, the limitation above is given patentable weight to the extent that the prior art is capable of performing the intended use. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The first surface and the head portion (see as set forth above) are capable of having different potentials, especially since the upper electrode #170 appears to be directly grounded via ground line #172.

Additionally, the limitation “wherein a number of the plurality of spaced dielectric layers and spacing between the plurality of spaced dielectric layers are configured to prevent parasitic plasma between the first surface and the showerhead during the semiconductor process” is also construed as an intended use is given patentable weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).

While the Park apparatus teaches a number of the plurality of dielectric layers spaced according the claims, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. 
In interpreting the scope of the limitation above, the Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not explicitly teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.

	However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
	Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim.

Regarding claim 15, Park teaches wherein the first surface comprises a surface of a processing chamber (see Fig. 2, bottom surface of #180 is located inside the processing chamber, they it is necessarily “a surface of the processing chamber”).

Regarding claim 17, Park teaches wherein the plurality of spaced dielectric layers comprises M dielectric layers that are arranged adjacent to the head portion and encircle the first stem portion (see Figs. 2-4, shielding member rings #162 and #164 are arranged adjacent to plate #150 and encircling the stem portion, as below) and P dielectric layers that surround the first stem portion (see Figs. 2-4, shielding member rings #166 and #168 surround the first stem portion, as below).

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale


Regarding claim 18, Park teaches barriers arranged between radially outer ends of the M dielectric layers to prevent incursion of deposition precursor species between the M dielectric layers (see annotated Fig. 3 below, barriers of rings #162 and #164).

    PNG
    media_image3.png
    361
    393
    media_image3.png
    Greyscale


To clarify the record, the claim limitations “to prevent incursion of deposition precursor species between the plurality of dielectric layers” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Park apparatus would be capable of performing the intended use since the rings, with the gaps as taught by Ota, face downward, deposition species would be prevented from incursion between the rings in the downward and sideways directions, which Park teaches is the primary function of said rings (Park – Abstract).

Regarding claim 19, Park teaches wherein the first surface (Figs. 2-4, lower surface of #180) comprises: a second stem portion (see below) surrounding the P dielectric layers (see annotated Fig. 3, at least partially surrounding rings #166 and #168) and the first stem portion of the showerhead (Fig. 2, radially outward of the first stem portion); and Application No. 16/267,932Page 5 of 7DocuSlgn Envelope ID: 1081 2B74-DF2S-401 2-A99D-A44C71 2SEFDa disk portion (see below, main body/surface of #180) that projects radially outwardly (see below) from one end of the second stem portion (see below) and that is arranged adjacent to the M dielectric layers (see annotated Fig. 3 below, is in the nearby vicinity of rings #162 and #164).

    PNG
    media_image5.png
    370
    566
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

As before, the Examiner notes the word “portion” is extremely broad, as it can be met by any arbitrary sub-division of the component itself (the first surface).

Regarding claim 20, Park teaches wherein the M dielectric layers provide a first gap between the showerhead (as above, Fig. 2, insulator #180 and plate #150 forming a gas supply device from gas reservoirs #214/#224) and the M dielectric layers (see Figs. 3-4, rings #162 and #164 form a gap between either #180 or #150), a second gap between adjacent ones of the M dielectric layers (see Fig. 3, while rings #162, #164 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a third gap between the M dielectric layers and the first surface (see Fig. 3, gap between rings #162, #164, and top surface of lower electrode #130); and the P dielectric layers provide a fourth gap between the showerhead and the P dielectric layers (see Figs. 3-4, rings #166 and #168 form a gap between either #180 or #150), a fifth gap between adjacent ones of the P dielectric layers (see Fig. 3, while rings #166, #168 are shown directly adjacent, Fig. 4 shows that individual rings can be raised/lowered so as to form gaps between each of the rings, as desired), and a sixth gap between the P dielectric layers and the first surface (see Fig. 3, gap between rings #166, #168, and top surface of lower electrode #130).

While the Park apparatus teaches a number of the plurality of dielectric layers and first-sixth gaps between the layers, Park does not explicitly teach wherein said elements are configured to prevent parasitic plasma. Examiner notes the Specification of the instant application states that “the gap g that is less than or equal to 3 mm tends to prevent plasma formation” (Par. [0036]). Since Park does not teach wherein the first gap, the second gap, and the third gap are less than or equal to 3 mm, Park does not appear to teach wherein the dielectric layers with gaps are “configured to prevent parasitic plasma between the first surface and the electrode”, where Merriam-Webster dictionary defines the word “configure” to mean “to set up for operation especially in a particular way”.
However, Ota teaches wherein a semiconductor manufacturing apparatus member is separated by a gap of at least 0.01 mm to 1 mm from adjacent members (Ota –pg. 6, lines 21-27).
Park and Ota both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to set the gap of the dielectric members, as taught by Park, to the size as taught by Ota in order to suppress the occurrence of arcing between adjacent members that may damage a wafer, electrodes, or disrupt the adsorption force of an electrostatic chuck (Ota – pg. 2, par. 2, lines 3-10) while still protecting against corrosive gas and plasma shock (Ota – pg. 6, par. 2, lines 4-9).
As such, Park modified by Ota would teach dielectric spacings within the range the instant applicant teaches would be acceptable for preventing parasitic plasma formation, thus meeting the limitations of the claim (as it depends from claim 14).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1-9, 13-15, and 17-20 above, and further in view of Wytman (US Patent 5,772,773).
The limitations of claims 1-9, 13-15, and 17-20 are set forth above.
Regarding claim 10, modified Park does not teach a collar that is connected to the first surface nor an adapter that is connected to the collar.
However, Wytman teaches a collar (Wytman – C4, L54 and Fig. 5, flange/plate #68 with gasket #72) that is connected a substrate support (Wytman – C4, L50 and Fig. 5, pedestal #58) and an adapter (Wytman – C4, L56 and Fig. 5, flange/plate #70) that is connected to the collar (Wytman – see Figs. 4-5).
Modified Park and Wytman both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Park with the collar/adapter structure as taught by Wytman in order to replace the substrate pedestal without removing the entire lower assembly (Wytman – C4, L63-65: describes the rationale in relation to a lower lift assembly, where Park shows a largely undescribed lower assembly in Fig. 2, near cylinder #114, but would have the same advantageous result).
As such, the combination of references teaches wherein the collar is connected to the first surface, since each and every component/surface of a rigidly attached apparatus can be considered as “connected to” each and every other component/surface.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765), Ota (JP-2004-296553, using the attached machine translation), and Wytman (US Patent 5,772,773), as applied to claim 10 above, and further in view of Moslehi (US Patent 5,846,883) and Ishikawa (US Pub. 2002/0000198).
The limitations of claim 10 are set forth above.
Regarding claim 11, modified Park does not teach the collar comprises aluminum.
However, Wytman teaches wherein the collar comprises aluminum (Wytman – C4, L59; collar interpreted as the flange/plate #68 and gasket #72, which comprises aluminum).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate support as taught by Park with the collar structure as taught by Wytman in order to replace the substrate pedestal without removing the entire lower assembly (Wytman – C4, L63-65: describes the rationale in relation to a lower lift assembly, where Park shows a largely undescribed lower assembly in Fig. 2, near cylinder #114, but would have the same advantageous result).

Modified Park does not teach wherein the first surface comprises aluminum (Park teaches the upper insulator #180 comprises ceramic or quartz).
However, Moslehi teaches wherein a showerhead can comprise aluminum oxide (Moslehi – C8, L23 and Fig. 1, showerhead #108 made of a ceramic material such as aluminum oxide).
Modified Park and Moslehi both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the first surface of modified Park to comprise aluminum oxide, since Moslehi teaches such a material is suitably thermally conductive and electrically insulating materials for plasma processing (Moslehi – C8, L23-35).
 

Modified Park does not teach wherein the adapter comprises aluminum.
However, Ishikawa teaches wherein a substrate support body comprises aluminum (Ishikawa – [0099]).
Modified Park and Ishikawa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to fabricate the adapter as taught by modified Park from aluminum since Ishikawa teaches that aluminum is a preferred material due to its high thermal conductivity and process compatibility with semiconductor wafers (Ishikawa – [0099]). 

Further, for each and every combination, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Patent 7,438,765) and Ota (JP-2004-296553, using the attached machine translation), as applied to claims 1-9, 13-15, and 17-20 above, and further in view of Doppelhammer (US Patent 6,533,867).
The limitations of claims 1-9, 13-15, and 17-20 are set forth above.
Regarding claim 12, Park teaches wherein the pedestal platen comprises ceramic (Park – C5, L40 and Fig. 2, lower insulator #140; includes ceramic or quartz), the conducting structure (Fig. 2, upper insulator #180 with upper electrode #170) comprises a conducting disk (Park –Fig. 2: upper electrode #170 formed in a disk shape and is an electrically conductive electrode), and each of the plurality of dielectric layers comprises a disk (Park – C6, L9-10 and Figs. 3-4, shielding members #160 include four rings, which appear substantially flat and disk-like).

Modified Park does not teach wherein the head portion comprises wire mesh.
	However, Doppelhammer teaches wherein a head portion (Doppelhammer – C4, L9 and Fig. 8, showerhead #20) comprises wire mesh (Doppelhammer – C4, L16-24: diffusing screen can be a mesh screen, where metal is a preferred material).
Modified Park and Doppelhammer both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Park apparatus to include the wire mesh of Doppelhammer with the head portion in order to help diffuse gas as it exits the showerhead (Doppelhammer – C4, L16-18) in order to facilitate uniform deposition of materials while simplifying part cleaning, assembly, and maintenance (Doppelhammer – C2, L46-49).

Response to Arguments
Applicant’s arguments concerning claims 1 and 14 (and claims dependent thereon) have been carefully considered, but are not persuasive.
Principally, the amended claims now recite simply a showerhead, a conducting structure, and a plurality of dielectric layers. Whereas the Examiner previously interpreted the upper structure of Park to be the “electrode”, Applicant has substantially broadened the claim by eliminating the electrode and simply claiming a showerhead, which is easily met by the following structure of Park (reproduced from above).

    PNG
    media_image1.png
    363
    569
    media_image1.png
    Greyscale

As previously noted, the word “portion” is extremely broad, and may be met by any arbitrary subdivision of the primary component. As such, Park reasonably teaches a first stem portion and a head portion as below (reproduced from above).

    PNG
    media_image2.png
    405
    806
    media_image2.png
    Greyscale

With this interpretation in mind, the dielectric shielding members #160 of Park do meet the structural limitations of the claim relative to the “stem portion”, “head portion”, and “first surface” of the “conducting structure”. 
The Examiner notes also the breadth of the element: “conducting structure”, which the Examiner interprets as any structure which is capable of conducting any amount of electric or thermal energy, since the nature of “conducting” is not further limited. The Examiner asserts that it would be known to one of ordinary skill in the art that any material, whether insulating or highly conductive, carries some amount of electric conductivity. The only perfectly non-conducting medium is a perfect vacuum, thus no matter the chemical nature of structures #170 and #180 of Park, they can reasonably be considered a “conducting structure”.
Applicant incorrectly asserts that there would be no motivation to modify the shielding members #160 of Park to be arranged with the spacings as taught by Ota to meet the limitations, despite the Examiner explicitly providing one: “to suppress the occurrence of arcing between adjacent members…while still protecting against corrosive gas and plasma shock.” (from the Non-Final Office Action dated 3/7/22, pg. 7). Applicant has ignored the second component of the motivation above, and has merely asserted that there would be no reason to introduce gaps between the shielding members #160 of Park. 
Park does not require that the shielding members #160 be moved to maximum/minimum vertical positions, thus one of ordinary skill in the art would not be discouraged in any way from trying partial vertical movements to achieve the advantages of Park and Ota. 
As Applicant has provided no objective evidence beyond assertions regarding the combination of Park and Ota, the arguments are not persuasive and the Examiner continues to maintain that a proper and complete prima facie case of obviousness has been established for all claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                        
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718